FILED
                                                       United States Court of Appeals
                        UNITED STATES COURT OF APPEALS         Tenth Circuit

                               FOR THE TENTH CIRCUIT                    December 18, 2018
                           _________________________________
                                                                       Elisabeth A. Shumaker
                                                                           Clerk of Court
    MADINA BUHENDWA,

         Plaintiff - Appellant,

    v.
                                                             No. 18-1092
    REGIONAL TRANSPORTATION                      (D.C. No. 1:17-CV-02167-RM-MJW)
    DISTRICT, University Based Pass/CU                        (D. Colo.)
    Student Bus Pass; (15) BOARD OF
    DIRECTORS, in their official capacity;
    JAMES A. STADLER, in his official
    capacity; STEPHEN P. SCHMITZ, in his
    official capacity; UNKNOWN DRIVER, in
    his official capacity; BENJAMIN
    NORMAN, in his official capacity; BILL
    JAMES; BARBARA DEADWYLER;
    ANGIE RIVERA-MULPIEDE; JEFF
    WALKER; CLAUDIA FOLSKA; TOM
    TOBIASSEN; GARY LASATER; KENT
    BAYLEY; JUDY LUBOW; LARRY
    HOY; PAUL DANIEL SOLAMO;
    LORRAINE ANDERSON; NATALIE
    MENTEN; BRUCE DOLTY; CHARLES
    L. SISK,

         Defendants - Appellees.
                        _________________________________

                                  ORDER AND JUDGMENT*


*
  After examining the briefs and appellate record, this panel has determined unanimously
that oral argument would not materially assist in the determination of this appeal. See
Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered submitted
without oral argument. This order and judgment is not binding precedent, except under
the doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R.
32.1.
                         _________________________________

Before HARTZ, McHUGH, and CARSON, Circuit Judges.
                  _________________________________

       Plaintiff Madina Buhendwa, proceeding pro se, appeals from the dismissal of her

complaint by the United States District Court for the District of Colorado. Exercising

jurisdiction under 28 U.S.C. § 1291, we affirm.

       In September 2017 Plaintiff filed a complaint against the Regional Transportation

District (RTD) and several other defendants connected to the RTD. This is her fourth

lawsuit against the RTD, all of which relate to alleged civil-rights violations and injuries

sustained in bus accidents. See Buhendwa v. Reg’l Transp. Dist., No. 16-cv-03119-LTB

(D. Colo. Feb. 6, 2017) (ECF No. 13, Order of Dismissal), aff’d, 694 F. App’x 664 (10th

Cir. 2017) (Buhendwa III); Buhendwa v. Reg’l Transp. Dist., 82 F. Supp. 3d 1259 (D.

Colo. 2015) (Buhendwa II); Buhendwa v. Reg’l Transp. Dist., 2013 WL 1222307 (D.

Colo. Mar. 22, 2013), aff’d 553 F. App’x 768 (10th Cir. 2014) (Buhendwa I). Her

complaint in this action purports to be “withdrawing and refiling” the complaint from

Buhendwa III, R. at 8; and it is essentially a photocopy of that prior complaint except for

additional pages with statements about why it is being refiled. The district court

dismissed Plaintiff’s claims on two independent grounds: res judicata and failure to state

a claim on which relief can be granted.1




1
  In addition to dismissing the action, the district court imposed filing restrictions on
Plaintiff due to her lengthy and abusive filing history. We do not address these filing
restrictions, because Plaintiff does not challenge them on appeal.

                                              2
       Because Plaintiff is proceeding pro se, we liberally construe her filings. See

Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005). But we

“cannot take on the responsibility of serving as the litigant’s attorney in constructing

arguments and searching the record.” Id. Under Fed. R. App. P. 28(a)(8)(A), the

appellant’s brief must include an argument with “appellant’s contentions and the reasons

for them, with citations to the authorities and parts of the record on which the appellant

relies.” And “when a pro se litigant fails to comply with that rule, we cannot fill the void

by crafting arguments and performing the necessary legal research.” Garrett, 425 F.3d at

841 (internal quotation marks omitted). “Issues will be deemed waived if they are not

adequately briefed.” Id. And an issue is not adequately briefed if the party’s argument is

“incomprehensible.” Zander v. Knight Transportation, Inc., 688 F. App’x 532, 533 (10th

Cir. 2017). Plaintiff’s briefs are incomprehensible. Even construing them liberally, we

cannot discern an adequately briefed argument contesting the district court’s grounds for

dismissal. Plaintiff therefore is not entitled to appellate review. See Garrett, 425 F.3d at

841. We add only that our review of the district court’s decision suggests that it was

sound. And to the extent that Plaintiff is challenging the decisions in Buhendwa III, the

opportunity to do so ended with our decision in that case.

       For obvious reasons, we also reject Plaintiff’s challenge to the district court’s

denial of her request for appointment of counsel.




                                              3
       We AFFIRM the judgment below. We DENY Plaintiff’s motion to proceed on

appeal in forma pauperis, and we DENY her “Motion Requesting Hearing on

Jurisdictional Issue” as moot.




                                         Entered for the Court


                                         Harris L Hartz
                                         Circuit Judge




                                        4